Per Curiam.

Defendant was under a duty to use ordinary care to protect the patrons of its restaurant from injury from causes reasonably to be anticipated. (See Schubart v. Hotel Astor, 168 Misc. 431, affd. 255 App. Div. 1012, affd. 281 N. Y. 597; also see, Smith v. White Tower Management Corp., 129 N. Y. S. 2d 545, and cases there cited.) However, it was not expected to anticipate the unusual and abnormal. (Futterer v. Saratoga Assn., 262 App. Div. 675.) The sudden and unexpected hurling of a sugar bowl by an unruly patron during an altercation was not such an act which defendant could fairly and reasonably be expected to have foreseen or guarded against. No actionable negligence on its part was otherwise established.
The judgment should be unanimously reversed, upon the law and facts, with $30 costs to defendant, and complaint dismissed, with appropriate costs in the court below.
Kleineeld, Pette and Di G-iovanna, JJ., concur.
Judgment reversed, etc.